DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that Applicant fails to particularly argue Caballero, both Sato and Caballero directed to lowering radiation power when the proximity of human is sensed for meeting SAR standard, the present specification mentioned selectable paths 223, 224, 225, and 226 include inductance, resistance, and/or capacitance for changing antenna characteristic, which is similar to Sato ([0075], Figs. 8 and 12) selectable inductance, resistance, and capacitance 36-38 for changing antenna characteristic.  Sato further discloses by selecting elements 36-38 to suppress the radiation power in response to proximity sensed of human within a predetermined distance range ([0004], [0042], [0045], [0046], [0057], [0060]).  Caballero discloses lowering the specific power value when the device is in proximity of an external object, and when the conduction power is greater than or equal to a predetermined threshold (Fig. 6, [0076], lowering power value from P4 to P3 when the user’s head is detected in proximity to the phone, the maximum allowable power P3 is the threshold).  Further in Sato, each element of 36-38 has . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
7.	Claims 1-3, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub 20130137487 A1) in view of Caballero et al. “Caballero” (US Pub 20090305742 A1). 
	For claim 1, Sato discloses an electronic device (figures 7 and 12) comprising: 
a communication circuit (Abstract, figure 12, radio module 12); 
a sensor module ([0042]-[0046], figures 5 and 6; proximity sensor 5); 
an antenna electrically connected to the communication circuit through a path selected from among a first path having a first loss value for a power value of a signal to be outputted through the communication circuit and a second path having a second loss value greater than the first loss value for the power value ([0046], [0070]-[0072], [0075], figures 12 and 13, different paths via switch 42, the path with reduced power/higher loss in the matching characteristic of the antenna is selected when user proximity is detected); and 
a processor (figure 7 control unit 10c), wherein the processor is configured to: 
output a signal with a specific power value by using the antenna electrically connected to the communication circuit through the first path ([0046], [0071], [0072], [0075]), 

when the electronic device is in proximity of the external object, change an electrical connection path between the communication circuit and the antenna from the first path to the second path ([0046], [0049], [0071], [0072], [0075], figures 12 and 13, different paths via switch 42, the path with reduced power/higher loss in the matching characteristic of the antenna is selected when user proximity is detected), and
output a signal with the specific power value by using the antenna electrically connected to the communication circuit through the second path ([0071], [0072], [0075], connected via the path with suppressed power/higher loss matching characteristic), wherein the antenna including the second path has a lower radiation efficiency than the antenna including the first path, and wherein the antenna including the second path has a greater antenna loss than the antenna including the first path ([0004], [0042], [0045], [0046], [0057], [0060]). 
Sato fails to disclose wherein the processor is further configured to: determine whether a conduction power is greater than or equal to a predetermined power, lower the specific power value when the electronic device is in proximity of the external object and when the conduction power is greater than or equal to the predetermined power, and output a signal with the specific power value when the electronic device is in proximity of the external object and when the conduction power is equal to the predetermined power. 
Caballero discloses a transmitter with proximity based radio power control, wherein a processor (figure 4) is configured to: determine whether a conduction power is greater than or equal to a predetermined power ([0072], [0076], threshold P3), 
lower the specific power value when the electronic device is in proximity of the external object and when the conduction power is greater than or equal to the predetermined power (figure 4, [0072], [0076], lowering power by controlling power amplifier 86, when output power is greater than threshold P3), and 
output the signal with the specific power value when the electronic device is in proximity of the external object and when the conduction power is equal to the predetermined power (figures 4 and 6, [0072], [0076], controlling power amplifier 86 to maintain output power at proper level, when output power is not greater than or equal to threshold P3, including outputting the signal with P3 power value).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Caballero into the art of Sato as to include the power control with respect to the threshold power value to further enhance dynamic control of transmit power for SAR protection.  
For claim 2, Sato in combination with Caballero substantially teaches the limitation in claim 1, Sato discloses wherein the sensor module includes at least one of a proximity sensor and a grip sensor ([0042]-[0046] proximity sensor 5). 
For claim 3, Sato in combination with Caballero substantially teaches the limitation in claim 1, Sato discloses wherein when determining, using the sensor module, that the electronic device and the external object are within a predetermined 
For claim 6, Sato in combination with Caballero substantially teaches the limitation in claim 1, Sato discloses wherein the antenna has at least two dispersed paths (figures 10, 12 and 13, [0076]). 
For claim 7, Sato discloses an electronic device (figures 7 and 12) comprising: 
a communication circuit (Abstract, figure 12, radio module 12); 
a sensor module ([0042]-[0046], figures 5 and 6; proximity sensor 5); 
an antenna electrically connected to the communication circuit through a path selected from among a first path having a first loss value for a power value of a signal to be outputted through the communication circuit and a second path having a second loss value greater than the first loss value for the power value ([0046], [0070]-[0072], [0075], figures 12 and 13, different paths via switch 42, the path with reduced power/higher loss in the matching characteristic of the antenna is selected when user proximity is detected); and 
a processor (figure 7 control unit 10c), wherein the processor is configured to: 
check, using the sensor module, whether the electronic device is in proximity of an external object ([0045], [0046], [0071], [0072], [0075]), 
when the electronic device and the external object are in a specific range, output a signal with a specific power value by using the antenna in a state where the first path is selected as an electrical connection path between the communication circuit and the antenna ([0045], [0046], [0071], [0072], [0075], when the user is in the predetermined distance range), 

Sato fails to disclose wherein the processor is further configured to: determine whether a conduction power is greater than or equal to a predetermined power, lower the specific power value when the electronic device is in proximity of the external object and when the conduction power is greater than or equal to the predetermined power, and output a signal with the specific power value when the electronic device is in proximity of the external object and when the conduction power is equal to the predetermined power. 
Caballero discloses a transmitter with proximity based radio power control, wherein a processor (figure 4) is configured to: determine whether a conduction power is greater than or equal to a predetermined power ([0072], [0076], threshold P3), and lower the specific power value when the electronic device is in proximity of the external object and when the conduction power is greater than or equal to the predetermined power (figure 4, [0072], [0076], lowering power by controlling power amplifier 86, when output power is greater than threshold P3), and output a signal with the specific power 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Caballero into the art of Sato as to include the power control with respect to the threshold power value to further enhance dynamic control of transmit power for SAR protection.  
For claim 8, Sato in combination with Caballero substantially teaches the limitation in claim 7, Sato discloses wherein the sensor module includes at least one of a proximity sensor and a grip sensor ([0042]-[0046] proximity sensor 5). 
For claim 12, Sato in combination with Caballero substantially teaches the limitation in claim 7, Sato discloses wherein the antenna has at least two dispersed paths (figures 10, 12 and 13, [0076]). 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as modified by Caballero above, further in view of Renner et al. “Renner” (US Patent 10,467,438 B1).  
For claim 9, Sato in combination with Caballero substantially teaches the limitation in claim 7, Sato discloses wherein when determining, using the sensor module, that the electronic device and the external object are in the first specific range, 
But fails to mention wherein when determining, using the sensor module, that the electronic device and the external object are in the second specific range, the processor determines that the electronic device is not in proximity of the external object. 
Renner discloses proximity sensor algorithms to control transmit power including wherein when determining, using the sensor module, that the electronic device and the external object are in the second specific range, the processor determines that the electronic device is not in proximity of the external object (column 4 lines 12-21: “A general response of a single proximity sensor is that raw data from the proximity sensor increases as an object (e.g., human body part or phantom) approaches the proximity sensor (i.e., as the distance between a proximity sensor pad and object decreases). Typically, a threshold is set for the proximity sensor, for example, set for a specific distance. The raw data or the difference of raw data is compared against the threshold and, once the threshold is met, the proximity sensor is triggered.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Renner into the art of Sato as modified by Caballero as to include the threshold for the proximity sensor sensing and determining if the user is not within the specific distance, thus improving transmission with higher power.  

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

R.H./rh
February 7, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643